          Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                          §
                                                §
DAVID GORDON WALLACE, JR.,                      §             CASE NO. 15 - 31594
           Debtor.                              §
                                                §                 (CHAPTER 7)
RODNEY D. TOW, CHAPTER 7                        §
TRUSTEE FOR THE ESTATE OF                       §
DAVID GORDON WALLACE, JR.,                      §            Adversary No. 20-03190
            Plaintiff,                          §
                                                §
v.                                              §
                                                §
SUGAR LAND ENTERTAINMENT                        §
ENTERPRISES, LP; SUGAR LAND                     §
SPORTS MANAGEMENT, LLC;                         §
RINK OPERATIONS MANAGEMENT,                     §
LLC; AND SUGAR LAND RINK                        §
LENDERS, LLC,                                   §
           Defendants.                          §

                       JOINT DISCOVERY / CASE MANAGEMENT PLAN
                 UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE

         1. State where and when the conference among the parties required by Rule
            26(f) of the Federal Rules of Civil Procedure was held, and identify the
            counsel who attended for each party, including name, address, bar number
            phone and fax numbers, and email addresses.

            A rule 26(f) conference was held telephonically on July, 22, 2020 at 2:00 p.m.
            Central Time. Present on the call were Charles Rubio and Jordan Stevens, on
            behalf of Plaintiff, and Frank Carroll, on behalf of Defendants.

               Charles M. Rubio
               TBA No. 24083768
               crubio@diamondmccarthy.com
               Jordan T. Stevens
               TBA No. 24106467
               jordan.stevens@diamondmccarthy.com
               Two Houston Center
               909 Fannin, 37th Floor
               Houston, Texas 77010
               (713) 333-5100 Telephone
         Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 2 of 7




               (713) 333-5199 Facsimile
               Counsel to Plaintiff Rodney D. Tow in his capacity as the Chapter 7 Trustee for the
               Chapter 7 Estate of David Gordon Wallace, Jr.

               Frank Carroll
               24082785
               fcarroll@rmwbh.com
               ROBERTS MARKEL WEINBERG BUTLER HAILEY PC
               2800 Post Oak Blvd., Suite 5700
               Houston, Texas 77056
               Telephone:    (713) 840-1666
               Counsel to Defendants Sugar Land Entertainment Enterprises, LP, Sugar Land
               Sports Management, LLC, Rink Operations Management, LLC, and Sugar Land
               Rink Lenders, LLC

        2. List the cases related to this one that are pending in any state or federal
           court with the case number and court, and state how they are related.

           No related cases are pending.

        3. Briefly describe what this case is about.

This is an adversary proceeding brought under Bankruptcy Rule 7001 relating to the Chapter 7
case: In re David Gordon Wallace, Jr., Case No. 15-31594 (Bankr. S.D. Tex., Houston Div.).

Plaintiff is the successor-in-interest to David G. Wallace, Jr.’s ownership interest in Sugar Land
Entertainment Enterprises, LP, Sugar Land Sports Management, LLC, Rink Operations
Management, LLC, and Sugar Land Rink Lenders, LLC (collectively, “Defendants”). Plaintiff
seeks access to certain books, records, and other information about Defendants. Further, Plaintiff
seeks an accounting of any monies due and payable to him in accordance with his ownership
interest in Defendants.

        4. Specify the allegation of federal jurisdiction.

This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1334(b) because this
adversary proceeding arises in, arises under, or relates to the Debtor’s Chapter 7 case. This
proceeding is “core.” 28 U.S.C. § 157(b)(2)(A), (E). Under Federal Rule of Bankruptcy Procedure
7008, Plaintiff / Trustee consents to entry of a final order or judgment by the Bankruptcy Court in
this matter. This Court may enter final judgment or propose findings of fact and conclusions of
law in this action. 28 U.S.C. § 157(b)(1); Stern v. Marshall, 131 S. Ct. 2594, 2620 (2011). Venue
is proper under 28 U.S.C. § 1409(a).

        5. Name the parties who disagree with Plaintiff’s jurisdictional allegations
           and state their reasons.

None.


                                                2
         Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 3 of 7




        6. List anticipated additional parties that should be included, when they can
           be added, and by whom they are warranted.

None.

        7. List anticipated interventions.

None.

        8. Describe class-action issues.

None.

        9. State whether each party represents that it has made the initial disclosures
           required by Rule 26(a). If not, describe the arrangements that have been
           made to complete the disclosures.

Initial disclosures have not been exchanged. The parties agree to exchange initial
disclosures within one month from the Court’s entry of a scheduling order or September 1,
2020, whichever is later.

        10. Describe the proposed agreed discovery plan, including:

               a. Responses to all matters raised in Rule 26(f).

                  The below responses address the matters raised in Rule 26(f). The
                  parties are aware of their obligation to preserve discoverable
                  information and no issues of privilege appear at this time. Discovery
                  need not proceed in phases, and the parties intend that discovery be
                  completed within eight months of entry of a scheduling order.

               b. When and to whom the plaintiff anticipates he may send
                  interrogatories.

                  Plaintiff intends to send at least one set of interrogatories to the
                  Defendants. Plaintiff anticipates sending those interrogatories within
                  two months from the Court’s entry of a scheduling order.

               c. When and to whom the defendants anticipate they may send
                  interrogatories.

                  Defendants intend to send at least one set of interrogatories to Plaintiff
                  within two months from the Court’s entry of a scheduling order.

               d. Of whom and by when the plaintiff anticipates taking oral
                  depositions.

                                                3
 Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 4 of 7




            Plaintiff intends to take at least one deposition at this time within six
            months from the Court’s entry of a scheduling order of a corporate
            representative with knowledge of topics related to Defendants’ books
            and records as well as Defendants’ net revenue and distributions.

       e. Of whom and by when the defendants anticipate taking oral
          depositions.

            Defendants intend to take at least one deposition within six months of
            the Court’s entry of a scheduling order of David Wallace.

       f.
                i. Specify the date experts for plaintiff (or party with the
                   burden of proof on an issue) will be designated and their
                   reports provided to opposing party.

                   Plaintiff does not intend to designate an expert, but reserves his
                   right to do so in response to any expert the Defendants designate.

               ii. Specify the date experts for defendants will be designated
                   and their reports provided to opposing party.

                   Defendants do not intend to designate an expert, but reserve their
                   right to do so if Plaintiff designates an expert.

       g. List expert depositions the plaintiff (or party with the burden of
          proof on an issue) anticipates taking and their anticipated complete
          date. See Rule 26(a)(2)(B) (expert report).

            Plaintiff does not expect to take any expert depositions, but reserves his
            right to do in response to Defendants’ expert disclosures.

       h. List expert depositions the defendants (or opposing party)
          anticipate taking and their anticipated complete date. See Rule
          26(a)(2)(B)(expert report)

            Defendants do not intend to designate an expert, but reserve their right
            to do so if Plaintiff designates an expert.

11. If the parties are not agreed on a part of the discovery plan, describe the
    separate views and proposals of each party.

   There are no disputes regarding discovery at this time.




                                          4
 Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 5 of 7




12. Specify the discovery beyond initial disclosures that has been undertaken
    to date.

   The parties have engaged in some informal discovery. Specifically, the
   Defendant has provided the Plaintiff tax returns for certain of the Defendant
   entities for the tax years 2015, 2016 and 2019.

13. State the date the planned discovery can reasonably be completed.

   Plaintiff and Defendants expect that discovery can be completed within eight
   months of the entry of a scheduling order.

14. Describe the possibilities for a prompt settlement or resolution of the case
    that were discussed in your Rule 26(f) meeting.

   Plaintiff and Defendants are open to, have discussed, and will continue to
   discuss the possibility of settlement.

15. Describe what each party has done or agreed to do to bring about a prompt
    resolution.

   Since June 16, 2015, counsel for Plaintiff has sent multiple letters to counsel
   for Defendants requesting access to information, and over the years, the parties’
   counsel have spoken several times on the phone about resolving this matter.
   After these efforts proved unsuccessful, on February 21, 2020, Plaintiff sent a
   final written demand to the Skating Rink Entities, along with a preliminary draft
   of his Complaint. But after being granted several extensions in light of COVID
   19, the Skating Rink Entities’ final agreed deadline to respond came and went
   on May 19, 2020. Finally, on June 17, 2020, Plaintiff initiated this adversary
   proceeding.

   In the time since this suit was filed, counsel for Plaintiff and counsel for
   Defendants have spoken on the phone twice to discuss a resolution of this
   matter. On July 14 and July 17, 2020, Defendants provided Plaintiff with
   certain of the requested documents, and Defendants’ counsel has communicated
   his commitment to addressing the items that remain outstanding.

   The conversation is ongoing, and both parties remain open to the possibility of
   settlement.

16. From the attorneys’ discussion with their clients, state the alternative
    dispute resolution techniques that are reasonably suitable.

   The parties believe that to the extent an out-of-court resolution might be
   reached, the parties can and will do so without utilizing any ADR procedures.



                                        5
 Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 6 of 7




17. Magistrate judges may now hear jury and non-jury trials. Indicate the
    parties’ joint position on a trial before a magistrate judge.

   Plaintiff and Defendants consent to the entry of a final order by the bankruptcy
   judge.

18. State whether a jury demand has been made and if it was made on time.

   No jury demand has been made by Plaintiff or Defendants.

19. Specify the number of hours it will take to present the evidence in this case.

   Plaintiff and Defendants expect no more than a single 8-hour trial day will be
   necessary.

20. List pending motions that could be ruled on at the initial pretrial and
    scheduling conference.

   None.

21. List other pending motions.

   None.

22. Indicate other matters peculiar to this case, including discovery, that
    deserve the special attention of the court at the conference.

   None.

23. Certify that all parties have filed Disclosure of Interested Persons as
    directed by the Order for Conference and Disclosure of Interested Persons,
    listing the date of the filing for the original and any amendments.

   Not applicable as the parties are unaware of a direction to do so under an Order
   for Conference and Disclosure of Interested Persons.

24. List the names, bar numbers, addresses, email addresses, and telephone
    numbers of all counsel.


       Charles M. Rubio
       TBA No. 24083768
       crubio@diamondmccarthy.com
       Jordan T. Stevens
       TBA No. 24106467
       jordan.stevens@diamondmccarthy.com

                                        6
Case 20-03190 Document 17 Filed in TXSB on 07/29/20 Page 7 of 7




    Two Houston Center
    909 Fannin, 37th Floor
    Houston, Texas 77010
    (713) 333-5100 Telephone
    (713) 333-5199 Facsimile
    Counsel to Plaintiff Rodney D. Tow in his capacity as the Chapter 7 Trustee for the
    Chapter 7 Estate of David Gordon Wallace, Jr.

    Frank Carroll
    24082785
    fcarroll@rmwbh.com
    ROBERTS MARKEL WEINBERG BUTLER HAILEY PC
    2800 Post Oak Blvd., Suite 5700
    Houston, Texas 77056
    Telephone:    (713) 840-1666
    Counsel to Defendants Sugar Land Entertainment Enterprises, LP, Sugar Land
    Sports Management, LLC, Rink Operations Management, LLC, and Sugar Land
    Rink Lenders, LLC




                                     7
